Title: To Benjamin Franklin from Richard Price, 15 May 1767
From: Price, Richard
To: Franklin, Benjamin


Dear Sir
May 15th. 1767
I was in some expectation of seeing you last night in Crane-Court; but not having had this Pleasure I take the liberty to write this to you to put you in [mind] of doing me a favour which I think you gave me Some [reason?] to hope for the last time I Saw you, I mean dining [torn] on Holy-thursday, or next thursday Sennight. [Dr. Hawk]esworth, Mr. Canton and Mr. Densham are then to dine with me, and we shall be greatly disappointed should any thing happen to deprive us of your company. Our dining [time?] will be about three. We meet next thursday the last [time before?] the Summer at St. Paul’s Coffee-House, and I hope then [to see?] you. I am, Dear Sir, with great respect Your most obedient and humble Servant
Richd: Price
